DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 3/26/2021 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/4/2020 have all been considered and made of record (note the attached copy of form PTO – 1449).
Double Patenting
4.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claim 1 respectively U,S,patent No.  10,624, 536 B2 No 15/493.500.

The claims of the instant application corresponds to the patented claim as follows:
Instant application 16/831,445
 Regarding claim 1, A virtual reality-based ophthalmic inspection system comprising: a wearable unit available for an inspected object to wear the wearable unit on ahead of the inspected object;  an electronic unit assembled with the wearable unit and having a left-eye display zone and a right-eye display zone: and at least one detector disposed on the electronic unit, wherein during a visual acuity inspection and a right eye of the inspected object and a left eve of the inspected object are independently inspected, a sight-target with at least one first distinguishing feature is shown on one of the left-eye display zone and the right-eye display zone. the left-eye display zone displays the sight-target while the right-eye display zone is filled with black. the right-eye display zone displays the sight-target while the left-eye display zone is filled with black. and a first size of the sight-target is successively increased before the at least one detector captures a predetermined indication, after the at least one detector received the predetermined indication. the at least one first distinguishing feature of the sight-target is changed step by step while the first size of the sight-target is fixed at a first specific size. the at least one detector further captures the at least one first distinguishing feature to identify a first eyesight information which relates to the at least one first distinguishing feature of the sight- target successively displayed on the left-eye display zone or the right-eye display zone, and a first visual acuity of the inspected object is identified according to the first eyesight information; wherein after the first visual acuity 
Regarding claim 8, An ophthalmic examination method comprising: providing a display unit comprising a left-eye display zone and a right-eye display zone; displaying a sight-target on one of the left-eye display zone and the right-eye display zone, wherein the sight-target has at least one first distinguishing feature and a first size;  10successively increasing the first size of the sight-target while the at least one first distinguishing feature of the sight-target is fixed; capturing a predetermined indication; and successively changing the at least one first distinguishing feature of the sight-target while the first size of the sight-target is fixed at a first specific size and capturing a first eyesight 15information relating to the at least one first distinguishing feature, wherein during a visual acuity inspection and a right eye of an inspected object and a left eye of the inspected object are independently inspected, the first size of the sight-target is successively increased before at least one detector captures the predetermined indication, after the at least one detector received the predetermined indication, the at least one first 20distinguishing feature of the sight-target is changed step by step while the first size of the sight- target is fixed at the first specific size, the at least one detector further captures the at least one first distinguishing feature to identify the first eyesight information which relates to the at least one first distinguishing feature of the sight-target successively displayed on the left-eye display zone or the right-eye display zone, and a 
U.S. Patent  No. 10,624,536 B2 
Regarding claim 1, A virtual reality-based ophthalmic inspection system comprising: a wearable unit, available for an inspected object to wear the wearable unit on head; an electronic unit, assembled with the wearable unit and having a left-eye display zone and a right-eye display zone, wherein the left-eye display zone is used for displaying at least one left-eye sight-targets, and the right-eye display zone is used for displaying at least one right-eye sight-targets; and at least one detector, disposed on the electronic unit, wherein during a visual acuity inspection and a right eye and a left eye are independently inspected, a sight-target with at least one distinguishing feature is shown on one of the left-eye display zone and the right-eye display zone, the left-eye display zone displays the sight-target while the right-eye display zone is filled with black, and the right-eye display zone displays the sight-target while the left-eye display zone is filled with black; a size of the sight-target is successively increased before the at least one detector captures a predetermined indication, after the at least one detector received the predetermined indication, the at least one distinguishing feature of the sight-target is changed step by step while the size of the sight-target is fixed at a specific size, the at least one detector further captures the distinguishing features to identify an eyesight information which relates the distinguishing features of the sight-targets successively displayed on the left-eye display zone or the right-eye display zone, and a visual acuity of the inspected object is identified according to the eyesight information.
 Regarding claim 10, An ophthalmic examination method, comprising: providing a display unit comprising a left-eye display zone and a right-eye display zone; displaying a sight-target on one of the left-eye display zone and the right-eye display zone, wherein the sight-target[[s]] has an initial distinguish feature and an initial size; successively increasing a size of the sight-target while a distinguishing feature of the sight-target is fixed; capturing a predetermined indication; and successively changing the distinguish features of the sight-target while the size of the sight-target is fixed at a specific size and capturing an eyesight information in relation to the distinguishing features. wherein during a visual acuity inspection and a right eye and a left eye are independently inspected, the size of the sight-target is successively increased before a detector captures the predetermined indication, after the detector received the predetermined indication, the distinguishing feature of the sight-target is changed step by step while the size of the sight-target is fixed at the specific size, the detector further captures the distinguishing features to identify the eyesight information which relates the NON-FINAL16/000,668 -4-Dkt. No.: OP-107000208 distinguishing features of the siqht-tarqets successively displayed on the left-eve display zone or the right-eye display zone, and a visual acuity of an inspected object is identified according to the eyesight information.


Claim Rejections - 35 USC § 103
5.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,6,8,9,11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (2018/008141 A1) in view of Robbins (2014/0176528 A1) further in view Kobayashi et al (2011/0267693 A1).
 Regarding claim 1, Krueger discloses (refer to figures 1-6) a virtual reality-based ophthalmic inspection system (200) comprising: a wearable unit (202) available for an inspected object to wear the wearable unit on ahead of the inspected object;  an electronic unit (310)  assembled with the wearable unit (202) and having a left-eye display zone and a right-eye display zone (206 and 207): and at least one detector  (108) disposed on the electronic unit, wherein during a visual acuity inspection and a right eye of the inspected object and a left eve of the inspected object are independently inspected (paragraph 0087 and paragraph 0085) and first specific size. the at least one detector further captures the at least one first distinguishing feature to identify a first 
 Krueger discloses all the claimed limitations except a sight-target with at least one first distinguishing feature is shown on one of the left-eye display zone and the right-eye display zone. the left-eye display zone displays the sight-target while the right-eye display zone is filled with black. the right-eye display zone displays the sight-target while the left-eye display zone is filled with black. 
Robbins discloses a sight-target with at least one first distinguishing feature is shown on one of the left-eye display zone and the right-eye display zone. the left-eye display zone displays the sight-target while the right-eye display zone is filled with black. the right-eye display zone displays the sight-target while the left-eye display zone is filled with black. 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide a sight-target with at least one first distinguishing feature is shown on one of the left-eye display zone and the right-eye display zone. the left-eye 
 Combination of Krueger in view of Robbins discloses all the claimed limitation except a visual correction confirmation process.
Kobayashi et al et al discloses a visual correction confirmation process 
(paragraph 0053).
 It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching a visual correction confirmation process in to the Combination of Krueger in view of Robbins a virtual reality-based ophthalmic inspection system for the purpose multi focusing effect more secure as taught by Kobayashi et al (paragraph 0008).
 Regarding claim 2, Combination of Krueger in view of Robbins discloses the electronic unit (310) and the left-eye display zone and/or the right-eye display zone are/is flashed; the condition value is a blink number.
 Krueger in view of Robbins fail to discloses   a visual correction confirmation process.
Kobayashi et al et al discloses a visual correction confirmation process 
(paragraph 0053).
 It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching a visual correction confirmation process in to 
 wherein when the visual correction confirmation process is performed, the left-eye display zone and/or the right-eye display zone are/is flashed; the condition value is a blink number. 
Kobayashi et al et al discloses a visual correction confirmation process Kobayashi et al et al discloses a visual correction confirmation process (paragraph 0053).
 It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching a visual correction confirmation process in to the Combination of Krueger in view of Robbins a virtual reality-based ophthalmic inspection system for the purpose multi focusing effect more secure as taught by Kobayashi et al (paragraph 0008).
 Regarding claim 4, Krueger discloses wherein the condition value is a size of a pupil (paragraph 0223).  
 Regarding claim 6, Krueger discloses further comprising: an external display unit (140) wirelessly connected to the electronic unit, wherein the external display unit displays same contents of the electronic unit through wireless projections (figure 1).  
Regarding claim 8, Krueger discloses (refer to figures 1-6)  an ophthalmic examination method (200)  comprising: providing a display unit comprising a left-eye display zone and a right-eye display zone (206 and 207);  increasing the first size of the sight-target while the at least one first distinguishing feature of the sight-target is fixed; capturing a 
 Krueger discloses all the claimed limitations except a sight-target with at least one first distinguishing feature is shown on one of the left-eye display zone and the right-eye display zone. the left-eye display zone displays the sight-target while the right-eye display zone is filled with black. the right-eye display zone displays the sight-target while the left-eye display zone is filled with black. 

It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide a sight-target with at least one first distinguishing feature is shown on one of the left-eye display zone and the right-eye display zone. the left-eye display zone displays the sight-target while the right-eye display zone is filled with black. the right-eye display zone displays the sight-target while the left-eye display zone is filled with black in to the Krueger a virtual reality based in ophthalmic inspection system for the purpose of imaging structure includes switchable as taught by Robbins (paragraph 0004). 
 Combination of Krueger in view of Robbins discloses all of the claimed limitation except a visual correction confirmation process.
Kobayashi et al et al discloses a visual correction confirmation process 
(paragraph 0053).
 It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching a visual correction confirmation process in to the Combination of Krueger in view of Robbins a virtual reality-based ophthalmic inspection system for the purpose multi focusing effect more secure as taught by Kobayashi et al (paragraph 0008).

 Krueger in view of Robbins fail to discloses   a visual correction confirmation process.
Kobayashi et al et al discloses a visual correction confirmation process 
(paragraph 0053).
 It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching a visual correction confirmation process in to the Combination of Krueger in view of Robbins a virtual reality-based ophthalmic inspection system for the purpose multi focusing effect more secure as taught by Kobayashi et al (paragraph 0008). 
Regarding claim 11, Krueger discloses wherein the condition value is a size of a pupil (paragraph 0223).  
 Regarding claim 13, Krueger discloses wherein an external display unit (140)  displays same contents of the display unit through wireless projections (figure 1).  
Claim  15 is  rejected under 35 U.S.C. 103 as being unpatentable over Krueger (2018/008141 A1) in view of Robbins (2014/0176528 A1) further in view Kobayashi  et al (2011/0267693 A1) further view Tran et al (2017/0323481 A1).
 Regarding claim 15, combination of Krueger in view of Robbins further in view Kobayashi et al discloses wherein after the first visual acuity of the inspected object is identified according to the first eyesight information and fail to disclose mydriatic which is suitable for the condition value is answered. 

It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching mydriatic which is suitable for the condition value is answer in to the ophthalmic inspection system for converting image model to 3D model as taught by Tran et al (paragraph 0006). 
Allowable Subject Matter
5.   Claims 3, 5,7 ,10,12,  14  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter: wherein the electronic unit answers the first comparison result as success if the blink number is greater than 30 and  the electronic unit answers the first comparison result as success if the size of the pupil is greater than 4 millimeters and   wherein after the first visual acuity of the inspected object is identified according to the first eyesight information, the electronic unit performs a comparing visual acuity inspection; during the comparing visual acuity inspection and the right eye and the left eye are independently inspected, a number with at least one second distinguishing feature is shown on one of the left-eye display zone and the right-eye display zone, the left-eye display zone displays the number while the right-eye display zone is filled with black, the right-eye display zone displays the number while the left-eye display zone is filled with black, and a second size of the number is successively increased before the at least one detector captures a voice response, after the at least one detector received the voice response, .  
Conclusion
7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/7/2022